131 F.3d 147
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Kenneth B. QUANSAH, Jr., Plaintiff-Appellant,v.MUNICIPAL COURT OF THE STATE of California;  Jaime JacobsMay;  Jerald A. Infantino;  Rene I. Gamboa;  JacobA.O. Stub;  Pedro Castro Juarez,Defendant-Appellees.
No. 96-17248.
United States Court of Appeals, Ninth Circuit.
Submitted November 17, 1997.**Decided Nov. 20, 1997.

Appeal from the United States District Court for the Northern District of California, D.C. No. CV-96-20139-RMW(EAI);  Ronald M. Whyte, District Judge, Presiding.
Before HUG, Chief Judge, PREGERSON and BEEZER, Circuit Judges.


1
MEMORANDUM*


2
Kenneth B. Quansah,Jr. appeals pro se the district court's dismissal of his complaint brought pursuant to 42 U.S.C. §§ 1983 and 1983.  We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.


3
The district court properly determined that the complaint failed to state a claim against the municipal Court of the State of California for the County of Santa Clara, Judge Jaime Jacobs May, and Judge Jerald A. Infantino.  The complaint sets forth no facts at all to support Quansah's conclusory allegations of obstruction of justice, denial of equal protection, injury to him and his property, conspiracy, and denial of Seventh Amendment rights.  See In re Stac Elecs.  Sec. Litig., 89 F.3d 1399, 1403 (9th Cir.1996) (conclusory allegations of law and unwarranted inferences are insufficient to defeat a motion to dismiss).


4
Dismissal of these claims was properly without leave to amend because it appears beyond a doubt that Quansah can prove no set of facts to support his claim.  See Ashelman v. Pope, 793 F.2d 1072 (9th Cir.1986) (judicial immunity);  Shaw v. State of Calif.  Dept. of Alcoholic Beverage Control, 788 F.2d 600, 603 (9th Cir.1986) (immunity of state agency).


5
Nor did the district court abuse its discretion in dismissing pursuant to Fed.R.Civ.P. 41(b) the claims against Rene I. Gamboa, Jacob A.O. Stub, and Pedro Castro Juarez.  Although warned that he risked dismissal, Quansah did not comply with the order that he file either a proof of service evidencing service of the remaining defendants or a declaration showing why the complaint should not be dismissed for failure to prosecute.  The postal service return receipts, which Quansah had previously submitted to the district court, do not suffice as substitutes for executed acknowledgments of receipt of the summons when service is attempted pursuant to California Code of Civil Procedure § 415.30.  See Barlow v. Ground, 39 F.3d 231, 214 (9th Cir.1994);  Tandy Corp. v. Superior Court, 117 Cal.App.3d 911 (1981).


6
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3